DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0086109 by Huang in view of US 2008/0174675 by Miki et al.

Regarding claim 1, Huang discloses a system for collecting event data, the system comprising: 
a plurality of cameras (fig. 1, paragraph 0019 teaches surveillance camera), wherein each camera of the plurality of cameras 
generates and stores image data in a storage medium (fig. 1, paragraph 0023 teaches “In addition, when the image capturing module 112 captures the image information about the accident, the processing module 116 may receive the time information of the accident from the positioning module 114.  For example, when Mr. A sees traffic accidents, such as the collision of two cars, on the road in front and wants to make a report of the accident, Mr. A may simultaneously take a shot of or record the pictures or images of the accident using his image capturing unit and take the position information (such as latitude and longitude information) of the mobile phone received from the positioning system through the positioning module 114 and the time information (such as Central Standard Time, Jun.  13, 2011 at 14:35) when the photo was taken by the mobile phone camera as the additional summary information to record the information on the photos or images.  Thereafter, when Mr. A notifies the authority such as the police agencies by his mobile phone, he can only transmit accident information including the time information, the position information, and the additional summary information to the second server 150.” Paragraph 0023 teaches source device captures and transmit information to the second server. Paragraph 0035 teaches source device captures and stores video clips locally in the camera device), 
generates identification information including a time at which the image data is generated, a location at which the image data is generated, and orientation of the camera when the image data is generated (fig. 1, paragraph 0035 teaches “The image metadata is a descriptive data of the image information, which may contain time information, position information, or movement direction information, such as the sensor data (e.g. the electronic compass data) in inertial measurement device, shooting angles and so on, related to the image/video information to indicate what time, where and in which direction the image information was taken.”, paragraph 0040 teaches “For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.” Paragraph 0040 teaches time and location of image and orientation of the camera), and 
transmits the identification information periodically or at a specific time point via a wired or wireless network (in addition to In other words, the evidence data sources 110, 120 and 130 may perform a data transmission operation with the first server via a wireless connection link.”, paragraph 0024 teaches “In addition, the processing module 116 may further include a wireless network connection unit (not shown) for establishing a link to the network 160 and then transmitting the accident information or an event record to the first server 140 and/or the second server 150 via the network 160.”); and 
a service server wherein the service server 
receives the identification information form the plurality of cameras respectively, and stores the received data identification information from the plurality of cameras as a reference data set (in addition to discussion above, paragraph 0025-0026 teaches database receives identification from the plurality of cameras), 
receives event information including a time at which an event has occurred and a location at which the event has occurred, wherein the event is an accident which has occurred nearby at least one camera among the plurality of cameras (in addition to discussion above, paragraph 0025-0026 teaches “In this embodiment, when the evidence data source 110 sends the accident record or the accident information to the second server 150 via the network 160, the second server 150 will simultaneously pass the accident record or the accident information to the first server 140.”),
compares the reference data set with the event information for determining at least one target camera storing image data related to the event among the plurality of cameras (in addition to discussion above, paragraph 0025-0026 teaches “Then, the processing unit 144 may perform the analysis and comparison operations with the information stored in event database 146 based on the accident information received from the second server 150 to find at least one witness data and evidence data source corresponding to the accident information from an event database.  When at least one witness data and evidence data source have been found, the first server 140 may return the at least one witness data and evidence data source and the relevant information such as a contact data for the witness and other position information of the evidence data sources to the second server 150 such that the investigators may obtain at least one witness data and evidence data source through the second server 150 to perform subsequent investigation work.”, fig. 2-3, paragraph 0029, 0035), and 
receives the image data related to the event from the at least one target camera (in addition to discussion above, paragraph 
wherein the identification information further comprises an angle-of-view of the camera (in addition to discussion above, paragraph 0040 teaches “For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.”), and 
the service server determines the at least one target camera based on the angle-of-view of the camera (in addition to discussion above, paragraph 0030, 0037 teaches receiving of image data related to the event from the source camera).
Huang fails to disclose
generates identification information of the camera; wherein the identification information further comprises a distance from a spot or an object in an image, performance information of the camera, and illuminance information of the time at which the image data is generated, and 
the service server determines the at least one target camera based on the distance, the performance information and the illuminance information.
Miki et al. discloses
generates identification information of the camera (fig. 15 shows identification information of the camera, paragraph 0135); wherein the identification information further comprises a distance from a spot or an object in an image, performance information of the camera, and illuminance information of the time at which the image data is generated (in addition to discussion above, fig. 23, paragraph 0188, 0190-0191, 0197 teaches identification information of the camera, distance information, and performance information (i.e. direction information),  paragraph 0110-0111 teaches illuminance information), and 
the service server determines the at least one target camera based on the distance, the performance information and the illuminance information (in addition to discussion above, Abstract, paragraph 0087, 0106, 0108 teaches search condition for searching target camera based on the information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to generates identification information of the camera; wherein the identification information further comprises a distance from a spot or an object in an image, performance information of the camera, and illuminance information of the time at which the image data is generated, as taught by Miki et al. into the system of Huang, because such incorporation would allow more 

Regarding claim 2, the system wherein the data identification information further includes at least one of information on rotation direction information of the camera, rotation speed information of the camera, movement speed information of the camera, and movement direction information of the camera (in addition to discussion above, Huang, paragraph 0035 teaches “The image metadata is a descriptive data of the image information, which may contain time information, position information, or movement direction information, such as the sensor data (e.g. the electronic compass data) in inertial measurement device, shooting angles and so on, related to the image/video information to indicate what time, where and in which direction the image information was taken.”, paragraph 0040 teaches “For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.”).

Regarding claim 5, the system wherein the service server receives the event information from at least one of the plurality of cameras, a service requesting server at a remote place, or a user terminal (in addition to discussion above, Huang, paragraph 0027, 0035 teaches server receives event information from cameras).

Regarding claim 6, the system wherein the event information further includes information on a direction in which the event has occurred (in addition to discussion above, Huang, paragraph 0040 teaches “In one embodiment, when the witness information corresponds to a vehicle, the track of the moving vehicle can indicate from which direction of the scene simulation picture the image was taken.  For example, the device on the vehicle may continually capture images and record the information position and time information of the images.  Therefore, if the device on the vehicle is moved from position a to position b at time point a to point b, when the first server 140 receives the images and responsive metadata, it may calculate the time difference and the position difference there between to estimate the moving direction of the vehicle corresponding to the device on the vehicle and calculate the direction of the image.  Then, the position it is seeking is determined and shown on the accident scene simulation picture.  To be more specific, the moving direction of the vehicle may indicate whether the vehicle was near an accident site.  In general, each image information can be marked on a 2D map in accordance with the position indicated by its position information or can be marked in a 3D model according to its direction and perspective information to present a more accurate evidence to the relevant investigation personnel, such as police officers, for further investigation.  In one embodiment, if the device of the witness includes inertial measurement units, such as an electronic compass and an accelerator, the inertial measurement units may also be used to determine an actual moving direction for the image, wherein the electronic compass may be used to obtain a moving direction of a traced object (e.g. a vehicle) and the accelerator may be used to obtain an acceleration of the traced object.  The obtained moving direction and acceleration of the traced object may further be used to estimate a moving distance for the traced object.  Furthermore, the inertial measurement units may further comprise a gyroscope for obtaining angular variation information of the traced object.  With the gyroscope, the moving direction of the traced object may be obtained more precisely.  In some embodiments, the processing unit 144 of the first server 140 may further analyze the contents of the images through the image processing and image recognition technology to determine the direction of movement of the traced object and related perspective.  For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.”).

Regarding claim 7, the system wherein the data identification information further includes at least one of performance information of the camera, camera setting information of a time at which the image data is collected, and illuminance information of the time at which the image data is collected (in addition to discussion above, Huang, paragraph 0035, 0040 teaches for example, angle view of the camera and camera setting information of a time which the image is collected).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 10
Claim 13 is rejected for the same reason as discussed in the corresponding claim 6 above.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0086109 by Huang in view of US 2008/0174675 by Miki et al. and US 2013/0321607 by de Boucherville et al.

Regarding claim 41, a camera comprises circuitry configured to (fig. 1, paragraph 0019 teaches surveillance camera)
store image data in a storage medium (fig. 1, paragraph 0023 teaches “In addition, when the image capturing module 112 captures the image information about the accident, the processing module 116 may receive the time information of the accident from the positioning module 114.  For example, when Mr. A sees traffic accidents, such as the collision of two cars, on the road in front and wants to make a report of the accident, Mr. A may simultaneously take a shot of or record the pictures or images of the accident using his image capturing unit and take the position information (such as latitude and longitude information) of the mobile phone received from the positioning system through the positioning module 114 and the time information (such as Central Standard Time, Jun.  13, 2011 at 14:35) when the photo was taken by the mobile phone camera as the additional summary information to record the information on the photos or images.  Thereafter, when Mr. A notifies the authority such as the police agencies by his mobile phone, he can only transmit accident information including the time information, the position information, and the additional summary information to the second server 150.” Paragraph 0023 teaches source device captures and transmit information to the second server. Paragraph 0035 teaches source device captures and stores video clips locally in the camera device)
generate identification information including a time at which the image data is generated, a location at which the image data is generated, and orientation information of the camera (fig. 1, paragraph 0035 teaches “The image metadata is a descriptive data of the image information, which may contain time information, position information, or movement direction information, such as the sensor data (e.g. the electronic compass data) in inertial measurement device, shooting angles and so on, related to the image/video information to indicate what time, where and in which direction the image information was taken.”, paragraph 0040 teaches “For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.” Paragraph 0040 teaches time and location of image and orientation of the camera),
store the identification information which is mapped to correspond with the image data (in addition to discussion above, paragraph 0035),
transmit the identification information periodically or at a specific time point via a wired or wireless network (in addition to discussion above, paragraph 0019 teaches “In other words, the evidence data sources 110, 120 and 130 may perform a data transmission operation with the first server via a wireless connection link.”, paragraph 0024 teaches “In addition, the processing module 116 may further include a wireless network connection unit (not shown) for establishing a link to the network 160 and then transmitting the accident information or an event record to the first server 140 and/or the second server 150 via the network 160.”),
receive a request from a server including identification information for selecting a target image, wherein the received identification information is determined by comparing the transmitted identification information and event information including a time at which an event has occurred and a location at which the event has occurred (in addition to discussion above, paragraph 0025-0026 teaches “Then, the processing unit 144 may perform the analysis and comparison operations with the information stored in event database 146 based on the accident information received from the second server 150 to find at least one witness data and evidence data source corresponding to the accident information from an event database.  When at least one witness data and evidence data source have been found, the first server 140 may return the at least one witness data and evidence data source and the relevant information such as a contact data for the witness and other position information of the evidence data sources to the second server 150 such that the investigators may obtain at least one witness data and evidence data source through the second server 150 to perform subsequent investigation work.”, fig. 2-3, paragraph 0029, 0035), and 
transmit, in response to the request, the target image from among the stored image data (in addition to discussion above, paragraph 0030-0031 teaches “For example, the police officers may contact found witnesses for the record of statement or inform those witnesses to provide relevant evidence such as information, images, and descriptions about the accident event”, paragraph 0037 teaches “in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information.  When the owner receives the request and agrees to the request of uploading the image, the image will be automatically uploaded to the first server 140 via the wireless connection.”),
wherein the identification information further comprises an angle-of-view of the camera, and movement direction information of the camera (in addition to discussion above, paragraph 0035 teaches “The image metadata is a descriptive data of the image information, which may contain time information, position information, or movement direction information, such as the sensor data (e.g. the electronic compass data) in inertial measurement device, shooting angles and so on, related to the image/video information to indicate what time, where and in which direction the image information was taken.”, paragraph 0040 teaches “For example, landmark information of the image, such as specific buildings within the image, can be first analyzed and then the direction of its movement and video shooting angle can be determined based on the position relationship between it and landmark information.”).
Huang fails to disclose
generates identification information of the camera; wherein the identification information further comprises a distance from a spot or a specific object in an image, performance information of the camera, illuminance information of the time at which the image data is generated, rotation direction information of the camera, rotation speed information of the camera, movement speed information of the camera.
Miki et al. discloses
generates identification information of the camera (fig. 15 shows identification information of the camera, paragraph 0135); wherein the identification information further comprises a distance from a spot or a specific object in an image, performance information of the camera, illuminance information of the time at which the image data is generated (in addition to discussion above, fig. 23, paragraph 0188, 0190-0191, 0197 teaches identification information of the camera, distance information, and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to generates identification information of the camera; wherein the identification information further comprises a distance from a spot or an object in an image, performance information of the camera, and illuminance information of the time at which the image data is generated, as taught by Miki et al. into the system of Huang, because such incorporation would allow more options to a user to search images based on the information related to the image, thus increase user flexibility of the system.
Huang and Miki et al. fail to disclose wherein the identification information further comprises rotation direction information of the camera, rotation speed information of the camera, movement speed information of the camera.
De Boucherville et al. discloses the identification information further comprises rotation direction information of the camera, rotation speed information of the camera, movement speed information of the camera (paragraph 0011, 0021, 0041, 0047, 0057).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to rotation direction information of the camera, rotation speed information of the camera, movement speed information of the camera, as taught by de Boucherville et al. into the system of Huang, Miki et al., because such incorporation would allow more options to a user to search images based on the information related to the image, thus increase user flexibility of the system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484